Citation Nr: 0418990	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-29 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
September 1983 until he was medically discharged in November 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The matter of entitlement to service connection for a back 
disability based on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify if further action on your part is required.

FINDINGS OF FACT

1.  An unappealed March 1985 RO decision denied service 
connection for a back disability based on a finding that the 
only such disability shown was a congenital spondylolysis, 
which was not a compensable disability.  

2.  Evidence submitted since the March 1985 RO decision was 
not previously submitted to agency decisionmakers; show the 
appellant has acquired back pathology, and thus relates to an 
unestablished fact necessary to substantiate the claim; and 
raises a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a back disability may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  However, as the decision below 
constitutes a full grant of the portion of the claim being 
addressed, and the appellant consequently is not prejudiced, 
there is no need to belabor the impact of the VCAA at this 
point.  

The regulation defining new and material evidence has been 
amended. 38 C.F.R. § 3.156(a).  The amended version applies 
to all claims to reopen a finally decided claim received on 
or after August 29, 2001.  Because the instant petition to 
reopen was received in November 2002, the amended regulation 
applies.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(effective August 29, 2001).

A March 1985 rating decision denied service connection for 
spondylolysis.  The appellant did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the March 1985 rating decision, the record 
included incomplete service medical records.  They show the 
appellant was discharged based on a Medical Board 
recommendation indicating he had congenital spondylolysis.  
It was noted that he had been seen for low back complaints by 
a chiropractor about 7 years earlier, but had not required 
treatment in the last 5 years.  It was also noted that he 
sustained a lifting injury in service.

Additional service medical records (SMRs) received in April 
2002, since the March 1985 rating decision, show that the 
appellant experienced tenderness in the midline between T4-T7 
and mildly on left paravertebral muscle in November 1983.  
The probable onset was related to lifting and the complaints 
were gradually getting worse.  Another November 1983 record 
shows a diagnosis of L-5 thoracic spine pain.  An x-ray 
revealed spondylolysis of the L-5.  

Postservice medical records from Dr. L.K. show treatment from 
April 1996 to December 2002 for musculoligamentous spine 
injury, thoracic sprain/strain, and lumbar sprain/strain.  It 
was noted that the appellant appeared to have had a 
musculoligamentous spine injury that was either caused or 
significantly aggravated by heavy lifting at work in March 
1996.  The history was complicated by a neck and upper back 
injury in a motor vehicle accident in March 1996.  It was 
later noted that the appellant experienced increased back 
pain in April 1996 after heavy lifting at work.  

A May 1996 MRI study of the upper thoracic spine revealed an 
impression of a "3-4 mm left posterior paracentral T-6-7 
disc herniation having mass effect upon the left anterior 
aspect of the thecal sac and possibly touching the exiting 
left T-6 nerve and partially degenerated desiccated T6-7 
disc."  A May 1996 MRI of the lower thoracic spine showed an 
impression of "minimal posterior T10-11 disc bulge without 
spinal stenosis or neural foraminal narrowing, small anterior 
osteophytes at Y12 and L1, and Schmorl's node deformities 
inferior end plate of T8 and superior end plate."

On review of the record, the Board finds that the above-noted 
additional evidence is new, as it was not previously 
submitted to agency decisionmakers.  Since this new evidence 
includes both acquired back pathology and SMRs showing a back 
injury in service it relates to an unestablished fact 
necessary to substantiate the claim raises a reasonable 
possibility of substantiating the claim.  Thus, under the 
definition as cited, it is new and material, and the claim 
may be reopened. 


ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  
Significantly, the enhanced duty to assist provisions of 
38 C.F.R. § 3.159(c)(4) do not apply until a previously 
denied claim has been reopened.  

The record now shows that the appellant has acquired back 
pathology and sustained a lifting back injury in service.  
What he still needs to establish service connection for a 
back disability is competent evidence of a nexus between the 
current back disability and service/injury therein.  This is 
a medical question that is best resolved by competent 
(medical) opinion.  And since the case is being remanded 
anyway, there is an opportunity to ensure that VCAA notice is 
in compliance with controlling guidelines.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
precedent Court decision guidelines.  The 
appellant and his representative should 
be afforded the opportunity to respond.

2.  The appellant should be asked to 
identify any VA and non-VA medical 
treatment providers who have treated 
him for back problems since 1983.  The 
RO must obtain complete treatment 
records (those not already in the 
claims folder) from all treatment 
sources identified.  

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of any back 
disability the appellant has.  His 
claims folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination. The 
examiner should provide a diagnosis(es) 
for the current back disability, and 
opine whether it is at least likely as 
not that such was caused/aggravated by 
an injury in service/is related to 
service.  If the examiner finds that an 
acquired low back disability preexisted 
service, the examiner should also opine 
whether there is an clear evidence that 
it was not aggravated in service.  The 
examiner should note the January 1997 
record/opinion of Dr. L.K., and should 
explain the rationale for all opinions 
given.  

4.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



